Citation Nr: 1547152	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-29 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.
 
2. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  He served in the Republic of Vietnam and was awarded a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, the RO increased the disability rating for the Veteran's peripheral neuropathy of the left lower extremity to 10 percent, effective January 26, 2009.  Despite the assignment of a higher disability evaluation, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2011, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the record.

 In June 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In October 2014, the Board denied a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  In addition, the Board remanded the issue of entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity. 

The Veteran appealed the Board's denial of a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Partial Motion for Remand (PJMR), the Court, in a May 2015 Order, vacated the Board's October 2014 decision in part and remanded in part.  The Court vacated the Board's decision to the extent that it denied the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity and remanded the matter to the Board.

The Court left undisturbed the Board's decision to remand the issue of entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity.  

In a February 2015 rating decision, a 10 percent rating was granted for diabetic peripheral neuropathy of the right lower extremity, was granted effective January 26, 2009 (the date of service connection).  Since the maximum rating has not been granted, this claim remains before the Board.  See AB, supra.


FINDING OF FACT

Throughout the period on appeal, the Veteran's peripheral neuropathy of his left and right lower extremities was no worse than mild incomplete paralysis of the affected nerve, with decreased sensation, decreased reflexes, intermittent pain, numbness, and weakness, but no joint limitations or atrophy.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for peripheral neuropathy of the left and right lower extremities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Codes 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

 The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

 In this case, the Board notes that service connection had already been established and the current appeal arose from claims for increased disability ratings.  By means of a letter dated February 2009, the Veteran was informed that he should provide evidence showing that the symptoms of his service-connected disabilities had increased in severity, was notified of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, was advised of the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  This letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of claims. 

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Pursuant to the Board's previous remands, the Veteran had VA examinations reassessing the severity of his peripheral neuropathy of the left and right lower extremities.  The VA examinations are adequate for rating these disabilities because the report contains the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the previous remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already mentioned above, the Veteran testified at a Board hearing in September 2011.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increased Rating Claims

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes (DC) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (applying this in the context of an initial-rating claim); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (extending this practice even to established rating claims).

The Veteran's peripheral neuropathy of the left and right lower extremities has been rated as 10-percent disabling by analogy under 38 C.F.R. § 4.124a , DC 8520, which pertains to impairment of the sciatic nerve.  See 38 C.F.R. § 4.20; See Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  For the following reasons and bases, the Board finds that initial ratings greater than 10 percent are not warranted for peripheral neuropathy of the left and right lower extremities.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis", with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note prefacing DC's 8510 through 8730.

The balance of the evidence shows the Veteran's peripheral neuropathy more nearly approximated the criteria for mild incomplete paralysis in both lower extremities.  During the May 2009 VA examination, a neurological evaluation demonstrated that the Veteran had normal coordination with a negative Romberg's test, an unsteady tandem gait, and full motor strength in both lower extremities.  Vibratory, pinprick and monofil sensation was noted as decreased in both lower extremities, while pinprick and monofil testing was intact in the lower extremities.  Bilateral ankle reflexes were absent.  The diagnosis was lower extremities bilateral peripheral neuropathy, which the examiner found to be at least as likely as not related to the Veteran's service-connected diabetes mellitus.  The examiner opined, however, that the Veteran's peripheral neuropathy did not affect his employability.

Subsequent treatment reports show no evidence that the Veteran either sought or received treatment for his bilateral lower extremity peripheral neuropathy during the period between the May 2009 VA examination and the second VA examination in July 2012. 

During the July 2012 examination, it was noted that the Veteran had several symptoms attributable to his diabetic peripheral neuropathy, including mild, intermittent pain in the bilateral lower extremities; mild paresthesias and/or dysesthesias in the bilateral lower extremities; and mild numbness of the bilateral lower extremities.  There was no evidence of constant pain in either lower extremity.  The neurological examination revealed normal strength for bilateral knee flexion and extension, as well as for bilateral ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were absent for the left ankle, but normal for the right ankle.  Bilateral knee/thigh reflexes were normal, but there were decreased reflexes in the bilateral feet/toes and ankle/lower leg.  The Veteran's position sense was normal for the bilateral lower extremities, but vibration sense and cold sensation was decreased.  There was no muscle atrophy or trophic changes.  The examiner concluded that the affected nerve was the sciatic nerve, and that, based on an electromyogram (EMG) study conducted on the lower extremities during the examination, there was evidence of a mild, axonal, sensory polyneuropathy affecting the left leg.  He concluded that, in combination with one of the previous EMG/NCS (nerve conduction study) findings of absent sural response, this was consistent with a diagnosis of mild, sensory, peripheral polyneuropathy likely the result of the Veteran's diabetes mellitus.

The relevant evidence also includes a February 2015 addendum opinion.  The examiner observed that at the July 2012 VA examination, the Veteran indicated that he had symptoms of mild intermittent pain, numbness, and paresthesias of both lower extremities.  He noted that a July 2012 EMG demonstrated a mild, axonal, sensory polyneuropathy affecting the left leg.  The examiner commented that although not specifically mentioned on the EMG report, in all likelihood (and considering the symptomatology) the diabetes had affected both lower extremities fairly symmetrically.  Therefore, he stated it was most likely the Veteran had a diabetic peripheral neuropathy that involved both the left and right lower extremities.  The examiner concluded that this was equivalent to mild, incomplete paralysis of the bilateral sciatic nerves.

At his July 2015 VA examination, the Veteran reported a history of diabetes dating back to approximately 2008 for which he took metformin and glipizide.  He developed neuropathic symptoms several years ago with tingling in the feet that progressed to bilateral pain described as "walking on needles".  The symptoms worsened and ultimately he started taking gabapentin, which helped for the pain.  He also reported a sensation of "bugs" crawling on his legs and difficulty with balance.  He stated he had a sensation of weakness in the legs, although on the right he attributed the weakness to persistent pain from a total knee replacement (TKR). The Veteran reported that he had a tendency of walking into objects and to misjudge the position of obstacles in his path, resulting in at least two falls.
He noted worsening of the neuropathic symptoms over the past 5 years. 

The examiner noted that the Veteran had several symptoms attributable to his diabetic peripheral neuropathy, including moderate, intermittent pain in the bilateral lower extremities; mild paresthesias and/or dysesthesias in the bilateral lower extremities; and moderate numbness of the bilateral lower extremities.  There was no evidence of constant pain in either lower extremity.  The neurological examination revealed normal strength for bilateral knee flexion and extension, as well as for bilateral ankle plantar flexion.  While the Veteran had normal strength in the right lower extremity dorsiflexion, he had active movement against gravity in his left lower extremity.  Deep tendon reflexes were hypoactive for both the left and right ankles.  Bilateral knee/thigh reflexes were normal, but there were decreased reflexes in the bilateral feet/toes and ankle/lower leg.  Sensory examination showed normal sensation testing for light touch in both the left and right thighs/knees and in the right lower leg.  There, however, was decreased sensation in his left lower leg.  In addition, there was decreased sensation in both the left and right foot/toes. There was no muscle atrophy, but trophic changes including decreased hair over distal lower extremities.  The examiner observed that the Veteran had an antalgic gait favoring right lower extremity (attributed by the Veteran to a failed TKR).  The examiner opined that the etiology of the Veteran's abnormal gait was due to a painful right knee prosthesis.  The examiner noted that the Veteran was retired.  He also noted the Veteran's reports that the neuropathic symptoms did not interfere with his activities.  The Veteran previously used a cane, but did not do so now.  The examiner observed that on examination, the Veteran's gait was somewhat unsteady with a tendency to lose his balance, attributable both to neuropathy and to the painful right knee prosthesis.  Ultimately, the examiner opined that the Veteran's disability most nearly approximated a mild, incomplete paralysis of the bilateral sciatic nerves.

An August 2015 EMG study revealed evidence of predominantly sensory neuropathy affecting bilateral superficial peroneal nerves.  The clinician observed that the Veteran had a sensory neuropathy of the lower extremities bilaterally secondary to diabetes mellitus.  She commented that the neuropathy accounted for the neurologic findings on the July 2015 VA examination, including diminished motor strength, reflexes and sensation in the lower extremities.

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for initial ratings in excess of 10 percent for the Veteran's peripheral neuropathy of his left and right lower extremities have not been met.  The Veteran's symptoms include, at worst, moderate intermittent pain, moderate numbness, mild paresthesias.  Clinical evaluation revealed no more than mild incomplete paralysis. For example, there is decreased sensation in the both the left and right lower extremities and a hypoactive reflex (i.e., 1+) at the left ankle.  The Veteran has, however, consistently demonstrated normal strength and normal motor function in both the left and right lower extremities.  

The Board has even considered the July 2015 VA examiner's finding that the Veteran had an abnormal gait due to both a right TKR and his peripheral neuropathy and decreased hair over distal lower extremities.  Every examiner, even the July 2015 VA examiner, diagnosed only mild bilateral peripheral neuropathy of the lower extremities.  The examiners reported that there was mild incomplete paralysis of the sciatic nerve, and the remainder of the nerves, including the external popliteal, were described as normal.  In addition, there was no showing at any examination that he had muscle atrophy.  As such, initial ratings in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left and right lower extremities is not warranted.

The Board observes that the severity of the Veteran's symptomatology in his left and right lower extremities has been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted.  Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 10 percent disability ratings assigned under DC 8520.

Referral of the Veteran's peripheral-neuropathy claims for extra-schedular consideration is not warranted, either.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  His symptoms and functional impairment, including pain, numbness, weakness, decreased reflexes, and tingling, are contemplated by DC 8520, whose rating criteria are based on the level of impairment of the sciatic nerve as evidenced by such manifestations.  See 38 C.F.R. § 4.124a. The Rating Schedule recognizes that neuritis and neuralgia of the sciatic nerve, which are rated on the same scale provided for injury of the nerve involved, can be manifested by loss of reflexes, sensory disturbances, and constant pain, thus indicating these and other symptoms are contemplated by the DCs applicable to impairment of the peripheral nerves, including the sciatic nerve under DC 8520.  See 38 C.F.R. §§ 4.123, 4.124 (2015).  Moreover, the fact that a particular symptom or manifestation may not be mentioned in the criteria does not in itself warrant extra-schedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  As there is no evidence indicating that the Veteran's peripheral neuropathy is exceptional or unusual or not adequately compensated by the applicable schedular criteria, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Accordingly, referral for extra-schedular consideration is not warranted.  See id.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.
 
Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


